Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1434 Page 1 of 16



  1    BARNEY C. ALES, LTD.
  2
       Barney C. Ales, Esq.
       Nevada Bar No. 127
  3    (admitted pro hac vice)
  4
       Mailing Address:
       PO Box 20563
  5    Las Vegas, NV 89112
  6
       222 Guidance Ridge Court
       Henderson, NV 89012
  7    (702) 998-9576
  8
       attorneyales@gmail.com

  9
       THE CABRERA FIRM, A.P.C.
       Guillermo Cabrera, Esq.
 10    California Bar No. 190303
 11    600 West Broadway, Suite 700
       San Diego, CA 92101
 12    Telephone: 619-500-4880
 13    Email: gil@cabrerafirm.com

 14    Attorneys for Defendant/Counterclaimant
       Players Network
 15

 16
                      IN THE UNITED STATES DISTRICT COURT
 17

 18               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 19

 20
       BLACK MOUNTAIN EQUITIES, INC. Case No.: 18-CV-1745 (BAS) (AHG)
 21    and GEMINI SPECIAL
 22    OPPORTUNITIES FUND, LP;

 23                     Plaintiffs,              ANSWER TO SECOND AMENDED
                                                       COMPLAINT FOR
 24
       vs.                                          DECLARATORY RELIEF
 25                                               AND BREACH OF CONTRACT
       PLAYERS NETWORK, INC.                         AND COUNTERCLAIM
 26

 27                     Defendant.                  (Request for Jury Demand)
 28
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1435 Page 2 of 16



  1    PLAYERS NETWORK, a Nevada
  2    corporation;
                    Counterclaimant,
  3

  4    vs.

  5    BLACK MOUNTAIN EQUITIES, INC.
  6    and GEMINI SPECIAL
       OPPORTUNITIES FUND, LP;
  7

  8
                            Counterdefendants.
  9

 10

 11          Players Network, by and through its attorneys, Barney C. Ales, Esq., of
 12
       BARNEY C. ALES, LTD., and Guillermo Cabrera, Esq., of THE CABRERA
 13
       FRIM, A.P.C., and files this Answer to Second Amended Complaint for
 14

 15    Declaratory Relief and Breach of Contract and Counterclaim as follows:
 16
             1.      This answering defendant denies each and every allegation contained
 17
       in the Second Amended Complaint for Declaratory Relief and Breach of Contract
 18

 19    (“Amended Complaint”) on file herein that is hereinafter not expressly admitted or
 20
       otherwise pled to.
 21

 22
             2.      In answering paragraphs 1, 8, 9, 10, 11, 12, 17, 42, 44, 66, 67 and 76

 23    contained in the Amended Complaint, this answering defendant is without
 24
       sufficient information to form a belief as to the accuracy of the allegations
 25

 26    contained therein and on that basis, deny each and every allegation set forth in said

 27    paragraphs.
 28

                                                 2
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1436 Page 3 of 16



  1          3.        In answering paragraphs 2 and 13 contained in the Amended
  2
       Complaint, this answering defendant admits that Players Network is a publicly
  3

  4    traded entity with a ticker symbol of “PNTV” and it is a Nevada corporations, with

  5    their principal place of business located at 1771 E. Flamingo Blvd., Suite 201, Las
  6
       Vegas, Nevada, 89119, and that it can be served with process through it registered
  7

  8    agent Michael S. Pratter; as to the remainder of the allegations set forth in said

  9    paragraphs, this answering defendant submits the remaining allegations contained
 10
       therein are vague and ambiguous, and thus, this answering defendant is unable to
 11

 12    form a belief as to the accuracy of the remaining allegations contained therein and

 13    on that basis, denies each and every remaining allegation set forth in said
 14
       paragraphs.
 15

 16          4.        In answering paragraph 3 contained in the Amended Complaint, this
 17    answering defendant admits that it entered into nearly identical transactions with
 18
       plaintiffs; and, this answering defendant submits that the relationship between the
 19

 20    plaintiffs was not disclosed at the time the transactions were negotiated, however,
 21    this answering defendant later discovered the plaintiffs had a close relationship,
 22
       and the plaintiffs acted in collusion with each other in bad faith regarding the
 23

 24    transactions.
 25          5.        In answering paragraphs 4, 5, 6, 7, 18, 19, 20, 21, 22, 23, 30, 33, 34,
 26
       38, 39 and 41 contained in the Amended Complaint, this answering defendant
 27

 28    submits that said paragraphs reference written documents and plaintiffs attempt to

                                                   3
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1437 Page 4 of 16



  1    improperly paraphrase or interpret those documents; and thus, this answering
  2
       defendant is unable to form a belief as to the accuracy of the allegations contained
  3

  4    therein, and on that basis, deny each and every allegation set forth in said

  5    paragraphs.
  6
             6.      In answering paragraphs 7, 24, 25, 26, 28, 31, 32, 36, 37, 40, 43, 46,
  7

  8    47, 49, 50, 58, 60, 64, 65, 69, 70, 71, 73, 74 and 75 contained in the Amended

  9    Complaint, this answering defendant denies each and every allegation set forth in
 10
       said paragraphs.
 11

 12          7.      In answering paragraphs 14 and 15 contained in the Amended

 13    Complaint, this answering defendant acknowledges that this Court has jurisdiction
 14
       over the parties as well as this dispute and that venue is proper.
 15

 16          8.      In answering paragraphs 16, 52, 53, 54, 55, 56, 57, 59, 61 and 63
 17    contained in the Amended Complaint, this answering defendant submits that said
 18
       paragraphs do not contain facts, but contain statements of law to which no
 19

 20    response is required. However, to the extent a response is required, this answering
 21    defendant is unable to form a belief as to the accuracy of the allegations contained
 22
       therein, and on that basis, deny each and every allegation set forth in said
 23

 24    paragraphs.
 25          9.      In answering paragraphs 27, 29, and 62 contained in the contained in
 26
       the Amended Complaint, this answering defendant admits the allegations
 27

 28    contained in said paragraphs.

                                                  4
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1438 Page 5 of 16



  1          10.    In answering paragraph 45 contained in the Amended Complaint, this
  2
       answering defendant states that this answering defendant informed plaintiffs that
  3

  4    their transactions were illegal and unenforceable.

  5          11.    In answering paragraph 48 contained in the Amended Complaint, this
  6
       answering defendant acknowledges that plaintiffs issued notices to exercise three
  7

  8    cashless warrants; however, this answering defendant denies the remainder of the

  9    allegations set forth in said paragraph.
 10
             12.    In answering paragraph 72 contained in the Amended Complaint, this
 11

 12    answering defendant acknowledges that it did not honor the notices submitted

 13    because it was not obligated to do so.
 14
             13.    In answering paragraph 51 and 68 contained in the Amended
 15

 16    Complaint, this answering defendant repeats and re-alleges their answer to each
 17    and every allegation set forth therein as though fully set forth herein.
 18
                                  AFFIRMATIVE DEFENSES
 19

 20                           FIRST AFFIRMATIVE DEFENSE
 21          This answering defendant is informed and believes, and based on that
 22
       information and belief alleges that the Amended Complaint on file herein fails to
 23

 24    state any claim and/or cause of action upon which relief can be granted against this
 25    answering defendant.
 26
                             SECOND AFFIRMATIVE DEFENSE
 27

 28          This answering defendant is informed and believes, and based on that

                                                  5
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1439 Page 6 of 16



  1    information and belief alleges that each and every one of plaintiffs’ alleged rights,
  2
       claims and obligations which it seeks to enforce against this answering defendant
  3

  4    are, by plaintiffs’ conduct, agreement or otherwise are barred, by the doctrine of

  5    estoppel.
  6
                             THIRD AFFIRMATIVE DEFENSE
  7

  8          This answering defendant is informed and believes, and based on that

  9    information and belief alleges that each and all of plaintiffs’ alleged rights, claims
 10
       and obligations as set forth in the Amended Complaint on file herein has, or have,
 11

 12    by conduct, agreement or otherwise been waived.

 13                         FOURTH AFFIRMATIVE DEFENSE
 14
             This answering defendant is informed and believes, and based on that
 15

 16    information and belief alleges that if plaintiffs sustained any injuries, economic or
 17    otherwise, said injuries were caused by their own failure to mitigate their damages,
 18
       if any, and/or take corrective action. Accordingly, any and all recovery is barred or
 19

 20    should be limited to the extent or degree of plaintiffs’ failure to mitigate their
 21    damages, if any.
 22
                              FIFTH AFFIRMATIVE DEFENSE
 23

 24          At no time material herein did this answering defendant breach any
 25    contractual duty, or any duty or obligation allegedly owed to plaintiffs. In the
 26
       event that it is determined that this answering defendant owed any contractual
 27

 28    duty, or other duty or obligation, to plaintiffs, this answering defendant is informed

                                                 6
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1440 Page 7 of 16



  1    and believes, and based on that information and belief alleges that the performance
  2
       was excused by the conduct of plaintiffs.
  3

  4                              SIXTH AFFIRMATIVE DEFENSE

  5           This answering defendant is informed and believes, and based on that
  6
       information and belief alleges that all or part of the claim and/or cause of actions
  7

  8    contained in the Amended Complaint on file herein are barred by the fraud or

  9    negligent misrepresentations perpetrated by plaintiffs on this answering defendant.
 10
                             SEVENTH AFFIRMATIVE DEFENSE
 11

 12           This answering defendant is informed and believes, and based on that

 13    information and belief alleges that all or part of the claims and/or causes of action
 14
       contained in the Amended Complaint on filed herein are barred by the doctrine of
 15

 16    illegality of contract.
 17                              EIGHTH AFFIRMATIVE DEFENSE
 18
              This answering defendant is informed and believes, and based on that
 19

 20    information and belief alleges that plaintiffs’ claim and/or cause of actions is
 21    barred by the doctrine of unclean hands and their failure to do equity.
 22
                                 NINTH AFFIRMATIVE DEFENSE
 23

 24           This answering defendant is informed and believes, and based on that
 25    information and belief alleges that plaintiffs have acted in bad faith and breached
 26
       the implied covenant of good faith and fair dealing which caused and continues to
 27

 28    cause damages to this answering defendant, which damages constitutes offsets to

                                                   7
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1441 Page 8 of 16



  1    the amounts claimed in plaintiffs’ Amended Complaint on file herein.
  2
                                 RESERVATION OF RIGHTS
  3

  4          Pursuant to F.R.C.P. 11, all possible affirmative defenses may not have been

  5    alleged because sufficient facts are not yet available to allege them after reasonable
  6
       inquiry upon the filing of this Answer. This answering defendant does not waive
  7

  8    their right to assert additional affirmative defenses, if warranted, as additional facts

  9    become known during the course of discovery.            Accordingly, this answering
 10
       defendant reserves their rights to later raise any defenses set forth in the Federal
 11

 12    Rules of Civil Procedure and elsewhere.

 13          WHEREFORE, Defendant, Players Network, demand judgment as follows:
 14
             1.     That the Plaintiffs’ Second Amended Complaint on file herein be
 15

 16    dismissed with prejudice and that plaintiffs take nothing thereby;
 17          2.     That this answering defendant be awarded their attorney’s fees and
 18
       costs in the defense of this action; and,
 19

 20    ///
 21    ///
 22
       ///
 23

 24    ///
 25    ///
 26
       ///
 27

 28

                                                   8
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1442 Page 9 of 16



  1          3.   For such other and further relief as this Court may deem just and
  2
       proper.
  3

  4          DATED this 6th day of November, 2019.

  5                                             BARNEY C. ALES, LTD.
  6
                                                By: /s/ Barney C. Ales
  7                                             Barney C. Ales, Esq.
  8                                             Nevada State Bar Number 127
                                                (admitted pro hac vice)
  9                                             Mailing Address: PO Box 20563
 10                                             Las Vegas, Nevada 89112
                                                Phone: (702) 998-9576
 11                                             Email: attorneyales@gmail.com
 12
                                                THE CABRERA FIRM, A.P.C.
 13

 14                                             Guillermo Cabrera, Esq.
                                                California Bar No. 190303
 15                                             600 West Broadway, Suite 700
 16                                             San Diego, CA 92101
                                                Telephone: 619-500-4880
 17                                             Email: gil@cabrerafirm.com
 18
                                                Attorneys for Defendant
 19                                             Players Network
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            9
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1443 Page 10 of 16



   1                                         COUNTERCLAIM
   2
               Counterclaimant, Players Network, by and through its attorneys, Barney C.
   3

   4    Ales, Esq., of BARNEY C. ALES, LTD., and Guillermo Cabrera, Esq., of THE

   5    CABRERA FRIM, A.P.C., and files this Counterclaim as follows:
   6
                                JURISDICTION, VENUE and PARTIES
   7

   8           1.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

   9           2.     As a direct and proximate result of the actions of the
  10
        Counterdefendants herein, as more fully set forth below, Plaintiff has been
  11

  12    damaged in an amount in excess of $75,000.00, the exact amount of which will be

  13    subject to proof at the time of trial.
  14
               3.     Additionally, this Court has jurisdiction pursuant to 28 U.S.C. § 2201,
  15

  16    as an actual controversy exists between the parties as to the rights, duties and
  17    obligations more fully set forth herein, as well as Article I Section 8 of the United
  18
        States Constitution concerning interstate commerce.
  19

  20           4.     Venue is proper in this court pursuant to 28 U.S.C. § 1391(a) and (b).
  21           5.     Counterclaimant, Players Network (“Players Network”), now is, and
  22
        at all relevant times was, a Nevada corporation, organized and existing under the
  23

  24    laws of the State of Nevada, and authorized to transact business in the County of
  25    Clark, State of Nevada as well as throughout the United States.
  26
               6.     Players Network is informed and believes that Counterdefendant,
  27

  28    Black Mountain Equities, Inc. is a California corporation with its principal place of

                                                  10
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1444 Page 11 of 16



   1    business in California (“Black Mountain”).
   2
              7.     Players Network is informed and believes that Counterdefendant,
   3

   4    Gemini Special Opportunities Fund, LP is a Delaware limited partnership with its

   5    principal place of business in California; and, its managing partner is Gemini
   6
        Strategies, Inc., a California corporation with its principal place of business in
   7

   8    California; and, is the successor in interest to Gemini Master Fund Ltd

   9    (collectively “Gemini”).
  10
                                      GENERAL ALLEGATIONS
  11

  12          8.     For over twenty (20) years Players Network is, and has been, a public

  13    company under the Securities and Exchange Act of 1933 (“Securities Act”) as
  14
        amended, listed over the counter and carried on a national exchange that trades
  15

  16    daily and reports the price of the shares daily, and it has over 8,000 shareholders.
  17          9.     Players Network entered into series of contracts with Black Mountain
  18
        and Gemini, which called for the law of Nevada to apply; namely, Security
  19

  20    Purchase Agreements dated May 8, 2017 and September 14, 2017 as well as
  21    Promissory Notes dated May 8, 2017 and dated September 14, 2017.
  22
              10.    Players Network issues Warrants in connection with said Security
  23

  24    Agreements, which also call for the law of Nevada to apply.
  25           11.   Players Network is informed and believes, and based on that
  26
        information and belief, alleges that pursuant to the law in the State of Nevada
  27

  28

                                                  11
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1445 Page 12 of 16



   1    every contract entered into contains an implied covenant of good faith and fair
   2
        dealing.
   3

   4          12.   Players Network is informed and believes, and based on that

   5    information and belief, alleges that said Security Agreements, Promissory Notes
   6
        and Warrants, contains an implied in law a term imposing an obligation of good
   7

   8    faith and fair dealing. Said term obligated Black Mountain and Gemini to refrain

   9    from taking any action which would otherwise interfere with the lawful and legal
  10
        rights of Players Network. Further, said term required that Black Mountain and
  11

  12    Gemini to refrain from carrying out any acts that would cause hardship or harm to

  13    Players Network.
  14
              13.   Sometime in or about September, 2017 Adam Baker on behalf of
  15

  16    Black Mountain and Gemini made statements to Mark Bradley, the President of
  17    Players Network, to convinced Players Network to change the initial conventional
  18
        promissory notes to convertible notes by stating that Black Mountain and Gemini
  19

  20    are going to give Players Network a lot more money. And Mr. Barker also stated
  21    when Black Mountain and Gemini exercised the Warrants they are going to buy
  22
        millions of shares of stock in Players Network that would generate significant
  23

  24    sums of money for Players Network. However, Players Network contends that
  25    Plaintiffs never intended to provide any further money to Players Network when it
  26
        exercised the Warrants.
  27

  28

                                               12
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1446 Page 13 of 16



   1          14.    Players Network is informed and believes, and based on that
   2
        information and belief, alleges that Nevada Revised Statutes at Chapter 30
   3

   4    provides that any person interested in a written contract or other writings is entitled

   5    to seek a declaratory judgment regarding such written contracts or other writings as
   6
        well as have the question of the construction and validity of such written contracts
   7

   8    or other writings determined.

   9          15.    Players Network is informed and believes, and based on that
  10
        information and belief, alleges that 28 U.S.C. Chapter 151 also authorizes a
  11

  12    Federal Court to issue a declaratory judgment regarding the rights and legal

  13    relations of any interested party, which is similar to Nevada law.
  14
              16.    Players Network is informed and believes, and based on that
  15

  16    information and belief, alleges that Black Mountain and Gemini engaged in
  17    negligent misrepresentations regarding the above described transactions.
  18
              17.    Players Network is informed and believes, and based on that
  19

  20    information and belief, alleges that Black Mountain and Gemini that the above
  21    described transactions violated Nevada Revised Statutes Chapter 604A because
  22
        Black Mountain and Gemini are not, and were, not licensed by the Division of
  23

  24    Financial Institutions in Nevada during the time of said transactions.
  25                                    FIRST CAUSE OF ACTION
  26
              18.    Players Network repeats and realleges each and every above and
  27

  28    foregoing allegations as though fully set forth in this paragraph.

                                                  13
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1447 Page 14 of 16



   1          19.    A substantial controversy and dispute now exists between Players
   2
        Network and Counterdefendants as to the rights and obligations of those parties
   3

   4    concerning the above mentioned allegations.

   5          20.    Therefore under Nevada law and Federal law, Players Network is
   6
        entitled to have this Court enter a declaratory judgment setting forth the respective
   7

   8    rights, duties and obligations of the parties hereto concerning said allegations,

   9    including determining that Counterdefendants have damaged Players Network by
  10
        their wrongful conduct.
  11

  12                                     PRAYER FOR RELIEF

  13          WHEREFORE, Players Network respectfully requests that this Court grant
  14
        the following relief
  15

  16          1.     For declaratory judgment setting forth the respective rights, duties and
  17    obligations of the parties as well as that Counterdefendants, Black Mountain and
  18
        Gemini are liable for their wrongful conduct and Players Network is entitled to
  19

  20    recover damages from them as a result;
  21          2.     For reasonable attorney’s fees and expenses;
  22
              3.     For costs of suit; and,
  23

  24    ///
  25    ///
  26
        ///
  27

  28

                                                 14
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1448 Page 15 of 16



   1          4.   For such other and further relief as the Court may deem just and
   2
        proper.
   3

   4          DATED this 6th day of November, 2019.

   5                                              BARNEY C. ALES, LTD.
   6
                                                  By: /s/ Barney C. Ales
   7                                              Barney C. Ales, Esq.
   8                                              Nevada State Bar Number 127
                                                  (admitted pro hac vice)
   9                                              Mailing Address: PO Box 20563
  10                                              Las Vegas, Nevada 89112
                                                  Phone: (702) 998-9576
  11                                              Email: attorneyales@gmail.com
  12
                                                  THE CABRERA FIRM, A.P.C.
  13

  14                                              Guillermo Cabrera, Esq.
                                                  California Bar No. 190303
  15                                              600 West Broadway, Suite 700
  16                                              San Diego, CA 92101
                                                  Telephone: 619-500-4880
  17                                              Email: gil@cabrerafirm.com
  18
                                                  Attorneys for Counterclaimant
  19                                              Players Network
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             15
Case 3:18-cv-01745-BAS-AHG Document 54 Filed 11/06/19 PageID.1449 Page 16 of 16



   1                           CERTIFICATE OF SERVICE
   2
             I hereby certify that, on the 6th day of November, 2019 and pursuant to
   3

   4    F.R.C.P. 5(b), the foregoing Answer to Second Amended Complaint for

   5    Declaratory Relief and Breach of Contract and Counterclaim was served via the
   6
        Court’s CM/ECF system to the following:
   7

   8
        Mazin A. Sbaiti
   9    Email: mas@sbaitilaw.com
  10

  11

  12
                                                  /s/ Barney C. Ales
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             16
